Acknowledgments
1. 	Applicant’s amendment, filed on 9/15/2021 is acknowledged.  Accordingly claim(s) 1-2, 4, 6, 9-10, 14-15, 18, 20-22, 25 and 28-30 remain pending.
2.	Claim(s) 3, 5, 7-8, 11-13, 16-17, 19, 23-24 and 26-27 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20211208, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
5.	Claim(s) 1-2, 4, 6, 9-10, 14-15, 18, 20-22, 25 and 28-30 are allowed.
Response to Applicant’s Comment/Remarks
6.	Applicant’s response, filed on 9/15/2021, has fully been considered and is persuasive.
7.	Applicant contends that the 35 USC 101 rejection was improper for Applicant’s claim(s) are not directed to an abstract idea.  Applicant’s arguments are persuasive; therefore, the Examiner withdraws the rejection.
8.	Applicant contends that the amended claim(s) obviates the 35 USC 112(a) rejection set forth in the prior office action.  Applicant’s arguments are persuasive; therefore, the Examiner withdraws the rejection.




Reasons for Allowance
9.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2003/0061170 to Uzo) which discloses a consumer communicates a request for purchase of goods and services to a merchant, the goods and/or services being selected from these listed together with their price quotes on the merchant's computer or website connected to a network, such as the Internet. The merchant then communicates a request for a token and an update key to the clearing server, the token being previously purchased by the consumer and residing on a clearing server device. The update key is used as an authorization to modify the value of the token, i.e., to decrement and to increment. The merchant forwards the purchased merchandise to the consumer. When consumer discontinues making purchases at the selected merchant, the merchant returns the updated token to the clearing server. A new key is necessary to make the next purchase. This is the case even where the requesting merchant is the same as that from whom the last purchase was made. When the token is requested, if the token was used after its initial purchase, 
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 28, specifically the combination of steps of: transmitting, by said circuitry, a command to generate a cryptogram corresponding to a token associated with said user by said software module to said payment application; authenticating, by said circuitry, said secure information read through said payment application, wherein said secure information corresponds to said generated cryptogram;
generating, by said circuitry, a second request to receive second biometric information of said user associated with said token based on said authentication, as recited in claim(s) 1 and 28.  Moreover, the missing claimed elements from Uzo are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Uzo disclosures because it is not common to: transmitting, by said circuitry, a command to generate a cryptogram corresponding to a token associated with said user by said software module to said payment application; authenticating, by said circuitry, said secure information read through said payment application, wherein said secure information corresponds to said generated cryptogram;
generating, by said circuitry, a second request to receive second biometric information of said user associated with said token based on said authentication.  Hence, the claims 

10.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/8/2021